Citation Nr: 1010176	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The Veteran had active military duty from April 1942 to 
December 1945.  The Veteran died in March 2007.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) Tiger Team in Cleveland, Ohio.  Jurisdiction over 
this case is currently with the RO in Nashville, Tennessee.  
In the September 2008 rating decision the RO continued the 
denial of the appellant's service connection claim for the 
cause of the Veteran's death on grounds that the evidence 
failed to show that it was related to military service.

Regardless of the RO's September 2008 rating action the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  As such, the issue is captioned as 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her September 2009 Substantive Appeal (VA Form-9), the 
appellate indicated that she wanted a Board hearing before a 
Veterans Law Judge at a local VA office with regard to her 
claim on appeal.  In correspondence received at the RO in 
October 2009 the appellant indicated that she wanted a Board 
hearing in Washington, DC instead of a hearing before a 
member of the traveling section of the Board.  After 
notifying the appellant of the hearing scheduled in 
Washington, DC, she submitted a written statement that was 
received at the Board in March 2010, wherein she requested a 
video conference hearing.

Pursuant to 38 C.F.R. § 20.700(e) when suitable facilities 
and equipment are available, an appellant may be scheduled 
for an electronic hearing.  Any such hearing will be in lieu 
of a hearing held by personally appearing before a Member or 
panel of Members of the Board and shall be conducted in the 
same manner as, and considered the equivalent of such a 
hearing.  Id.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge sitting in 
Washington, DC.  Appropriate notification 
should be sent to the appellant and her 
representative.  After a hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
folder should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


